McCOMB, J.
This is an order to show cause why a writ of habeas corpus should not issue. The attorney general has filed a return, which discloses that after defendant pleaded guilty to the crime of burglary, in the Superior Court of the State of California, in and for the County of Los Angeles, the court found the burglary to be of the second degree and judgment was entered accordingly on July 18, 1949, in action Number 126861 of said court; that on August 2, 1949, defendant was received at San Quentin State Prison, and on February 2, 1951, was paroled to Los Angeles County; that on July 25, 1953, his parole was suspended and his term fixed at the maximum; that on October 15, 1953, after trial before a jury, defendant was found guilty in action Number 156252 in the Superior Court of the State of California, in and for the County of Los Angeles, of the crime of grand theft; that no appeal was taken from either of the foregoing judgments within the time prescribed by law, and they have •now become final judgments; and that defendant is now in the custody of the warden of the state prison at San Quentin by virtue of such valid and existing final judgments.
Therefore, since it appears defendant is being held in custody pursuant to a final judgment valid upon its face and it does not appear that any constitutional right has been violated, the order to show cause is discharged and the petition is denied. (See In re Manchester, 33 Cal.2d 740, 742 [1] [204 P.2d 881]; In re Trombley, 31 Cal.2d 801, 812 [12] [193 P.2d 734]; In re McInturff, 37 Cal.2d 876, 880 [3] [236 P.2d 574]; In re Todd, 44 Cal.App. 496, 502 [3] [186 P. 790].)
Gibson, C. J., Shenk, J., Carter, J., Traynor, J., Schauer, J., and Spence, J., concurred.